                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:17-cv-485-FDW

DANNY R. HEMBREE, JR.,                    )
                                          )
                  Plaintiff,              )
                                          )
vs.                                       )                          ORDER
                                          )
FNU BRANCH, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER is before the Court on periodic status review of the case.

       On November 5, 2018, the United States Marshals Service was ordered to attempt to serve

Defendants Gaston County Sheriff Cloninger, and Gaston County Sheriff’s Deputies Branch

and Whitlock, in accordance with Rule 4 of the Federal Rules of Civil Procedure. (Doc. No. 23).

The U.S. Marshals Service was instructed to use all reasonable efforts to locate and obtain personal

service on Defendants and, if it was unable to obtain service, to inform the Court of its reasonable

attempts to do so. (Id.). No summons form has been returned with regards to Defendants Cloninger,

Branch, or Whitlock to date.

       Within 14 days of this Order, the U.S. Marshals Service shall file a Response informing

the Court of the status of its efforts to serve Defendant Cloninger in accordance with the November

5, 2018, Order.

       IT IS THEREFORE ORDERED that:

       (1)     The U.S. Marshal shall file a Response within fourteen (14) days of this Order

               informing the Court of the status of its efforts to serve Defendants Cloninger,

               Branch, and Whitlock.

                                                 1
(2)   The Clerk of Court is respectfully instructed to mail a copy of this Order to the U.S.

      Marshal.




                             Signed: January 14, 2019




                                         2
